Citation Nr: 1645863	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for mastoiditis with perforated left tympanic membrane, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In October 2014, the Board remanded the issue of entitlement to an increased rating for mastoiditis with perorated left tympanic membrane for further development. A review of the claims folder reflects that the RO has complied with the October 2014 remand instructions. Specifically, the claims folder reflects that the RO obtained additionally records and subsequently issued a supplemental statement of the cases (SSOC).

Additionally, in October 2014, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression. During the pendency of the appeal the issue of service connection for an acquired psychiatric disorder was granted, effective November 7, 2005. As such, the issue is no longer before the Board for adjudication.

The issues of entitlement to service connection for hearing loss and entitlement to service connection for tinnitus have been raised by the record in a November 2009 VA ear disease examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's service-connected mastoiditis with perforated left tympanic membrane is most appropriately rated under Diagnostic Code 6211, for which only a noncompensable evaluation may be assigned.



CONCLUSION OF LAW

The criteria for a compensable rating for mastoiditis with perforated left tympanic membrane have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6211 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in November 2005. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, social security administration (SSA) records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in February 2016, November 2009 and February 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran's mastoiditis with perforated left tympanic membrane is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211. Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating. Therefore, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

On VA examination in February 2008, the Veteran's mastoids were found to be normal. The examination reflected the Veteran with scarring and retraction of the left tympanic membrane. Additionally, the Veteran's tympanic membrane was found to be immobile upon examination.

The Veteran was afforded another VA examination in November 2009. The examination reflected the Veteran with perforation of the tympanic membrane and a soft and boggy left mastoid area. The examination provided the clinical impression of tympanic membrane perforation, mild mastoiditis, and intermittent vertigo.

Most recently, the Veteran was provided a VA examination in February 2016. The examination noted the Veteran with evidence of a healed tympanic membrane perforation of the left ear. 

As noted above, under Diagnostic Code 6211, a noncompensable evaluation is the only, and therefore the maximum, rating available under this Diagnostic Code. Accordingly, the Veteran may only receive a higher rating under a different diagnostic code.

However, a review of the evidence does not show any other diagnostic code for service-connected diseases of the left ear that might be the basis for a compensable rating. There is no evidence of chronic suppurative otitis media, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, or chronic otitis externa. 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210. Therefore, the diagnostic codes pertaining to the above disabilities cannot be applied, and the Veteran's tympanic membrane perforation of the left ear must continue to be rated as noncompensable under Diagnostic Code 6211. Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

The Board notes that the Veteran has been diagnosed with, and service-connected for, mastoiditis with perforated left tympanic membrane. However, for a compensable rating to be warranted for mastoiditis there must be evidence of suppuration or aural polyps. 38 C.F.R. § 4.87, Diagnostic Code 6200. Here, the claims folder does not reflect the Veteran's left ear with suppuration or aural polyps. Thus, a compensable rating under Diagnostic Code 6200 is not warranted.

Additionally, during the pendency of this appeal, the Veteran has been granted service-connection for benign paroxysmal positional vertigo of the left ear. As the Veteran is currently receiving a separate compensable rating for his service-connected benign paroxysmal positional vertigo of the left ear and has not disagreed with the evaluation, the issue for a higher evaluation is not currently before the Board.

Further, the Board notes that medical records reflect that the Veteran has hearing loss and tinnitus which have been attributed to his ear disability. (See November 2009 VA ear disease examination). As noted above, those issues have been referred to the AOJ for adjudication.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected mastoiditis with perforated left tympanic membrane are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service- connected mastoiditis with perforated left tympanic membrane symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization).The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service-connected mastoiditis with perforated left tympanic membrane. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating for mastoiditis with perforated left tympanic membrane is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


